                                           Case 4:19-cv-01677-YGR Document 8 Filed 05/06/19 Page 1 of 4




                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6                                           EUREKA DIVISION

                                   7

                                   8     THE PEOPLE OF THE STATE OF                         Case No. 19-cv-01677-RMI
                                         CALIFORNIA,
                                   9
                                                        Plaintiff,                          INSTRUCTION TO REASSIGN CASE
                                  10                                                        TO DISTRICT JUDGE; REPORT AND
                                                 v.                                         RECOMMENDATION
                                  11
                                         JAMES LA VELL HARRIS,                              Re: Dkt. No. 1
                                  12
Northern District of California




                                                        Defendant.
 United States District Court




                                  13

                                  14                                 INSTRUCTION TO REASSIGN CASE

                                  15          Pending before the court is a Notice of Removal (dkt. 1) (hereafter, “Notice”), seeking the

                                  16   removal of a criminal case from the Lake County (California) Superior Court, as well as a motion

                                  17   for leave to proceed in forma pauperis (dkt. 3). For the reasons stated below, the Notice of

                                  18   Removal is due to be dismissed because it fails to state a basis for removal, however, because

                                  19   neither party has consented to proceed before a magistrate judge, the court lacks jurisdiction to

                                  20   enter a dispositive order in this case. See Williams v. King, 875 F.3d 500, 503 (9th Cir. 2017)

                                  21   (holding that the consent of all parties, including unserved defendants, is a prerequisite to a

                                  22   magistrate judge’s jurisdiction to enter dispositive decisions under 28 U.S.C. § 636(c)(1)).

                                  23   Accordingly, the Clerk of Court is instructed to REASSIGN this case to a District Judge such that

                                  24   the dispositive recommendation contained herein may be ruled upon.

                                  25                                 REPORT AND RECOMMENDATION

                                  26          On March 29, 2019, a document styled as a “Notice of Removal,” pertaining to a criminal

                                  27   action in Lake County (Case No. CR952265), was filed by the defendant in that case. Notice (dkt.

                                  28   1) at 1. The document begins as such: “[t]he Plaintiff JAMES LA VELL HARRIS, by and through
                                           Case 4:19-cv-01677-YGR Document 8 Filed 05/06/19 Page 2 of 4




                                   1   the authorized representative of the Secured Party Creditor, Smiley James Harris submits . . .” Id.

                                   2   Initially, it should be noted that in the course of his several previous cases in this court, Mr. Harris

                                   3   has made it clear that James La Vell Harris and Smiley James Harris are in fact the same person.

                                   4   See e.g., Harris v. Lake County et. al., Case No. 3:15-cv-05580-WHA (dkt. 1 at 1-2) (“Plaintiff

                                   5   Smiley James Harris, formerly known as ‘James La Vell Harris’ is at all times mentioned herein

                                   6   an American of Moorish ancestry and the . . . Secured Party Creditor for the Debtor, JAMES LA

                                   7   VELL HARRIS.”).

                                   8          The case which Defendant Harris seeks to remove to this court is a misdemeanor criminal

                                   9   case, filed in Lake County, California, where Defendant stands accused of having driven an

                                  10   automobile in April of 2018 while his driving privileges were suspended or revoked. Notice, Exh.

                                  11   2 (dkt. 1-2) at 20-21; see also id. at 22 (traffic citation and notice to appear from the Clearlake

                                  12   Police Department); see also id. at 14-15 (Faretta waiver); and, id. at 23-24 (Defendant’s
Northern District of California
 United States District Court




                                  13   jurisdictional argument presented in the first instance in the state court). Defendant submits that

                                  14   removal in this instance is authorized by 28 U.S.C. §§ 1446 (a), (b), and (c), and that his challenge

                                  15   to the jurisdiction of the state court confers federal question jurisdiction under 28 U.S.C. §§ 1331,

                                  16   and 1332. Notice (dkt. 1) at 1. Defendant reasons that the Lake County Superior Court has no

                                  17   jurisdiction over his instance of allegedly unlawful driving because he considers himself to be a

                                  18   “secured party creditor” for himself, as manifested by his filing of a “self-executing Security

                                  19   Agreement, recorded January 29, 2019; Pima County, sequence #20190290679.” Id.; see also Exh.

                                  20   4 (dkt. 1-4) at 34 (describing a document entitled “Legal Notice and Demand” filed somewhere in

                                  21   Pima County, Arizona, in January of 2019). Defendant does not venture to explain the relevance

                                  22   of being his own “secured party creditor” to the jurisdiction of the state court in the criminal

                                  23   matter in question, or what effect a document, located somewhere in or near Tucson, Arizona,

                                  24   memorializing this arrangement with himself might have.

                                  25          Defendant’s reliance on 28 U.S.C. §§ 1446 (a), (b), and (c) is misplaced as those

                                  26   provisions relate to the procedure for removal of civil actions. Likewise, Defendant is also

                                  27   mistaken in asserting that 28 U.S.C. § 1331 (conferring original jurisdiction upon district courts in

                                  28   actions arising under federal law) or 28 U.S.C. § 1332 (diversity of citizenship jurisdiction in
                                                                                          2
                                           Case 4:19-cv-01677-YGR Document 8 Filed 05/06/19 Page 3 of 4




                                   1   certain civil cases) provide a basis for removal in the present instance as neither provision

                                   2   addresses the removal of criminal cases. Construing Defendant’s Notice of Removal (dkt. 1)

                                   3   liberally, it should be noted that certain criminal cases, under certain circumstances, are removable

                                   4   from state court to federal court under 28 U.S.C. § 1443, which creates a right of removal for

                                   5   certain defendants who claim federally secured rights as a defense to a state prosecution.

                                   6   Specifically, this provision allows for removal, by a defendant, of a criminal case from state court

                                   7   to federal court in two circumstances: (1) a defendant has alleged an established federal civil right

                                   8   as a defense, and such defense can not be enforced in the courts of that state; or, (2) the

                                   9   prosecution is for any act under color of authority derived from any law providing for equal rights,

                                  10   or for an omission that would have been inconsistent with such law. Id.

                                  11          Here, Defendant Harris does not assert any such defenses to his prosecution for unlawful

                                  12   driving. In fact, Defendant does not even assert broad constitutional guarantees of due process and
Northern District of California
 United States District Court




                                  13   equal protection, let alone the “specific statutory grants” of such rights that have been held to be

                                  14   necessary for the application of § 1443. See California v. McCash, No. 18-xr-90790-PJH-1, 2018

                                  15   U.S. Dist. LEXIS 130991, at *3-4 (N.D. Cal. Aug. 3, 2018). Instead, Defendant’s stated basis for

                                  16   removal – that is, his defense to the state court criminal case – is that calling himself his own

                                  17   “secured party creditor” somehow places him beyond the jurisdiction of the Lake County Superior

                                  18   Court as it relates to his misdemeanor criminal case of unauthorized driving. Aside from the fact

                                  19   that this argument fails to provide any cognizable statutory basis for removal of the state criminal

                                  20   prosecution, the argument is itself clearly frivolous. Defendant’s suggestion about being a

                                  21   “secured party creditor” for himself sounds in sovereign citizen theories, which have been roundly

                                  22   rejected by the courts. See e.g., Vazquez v. California Hwy. Patrol, No. 2:15-cv-756, 2016 WL

                                  23   232332, 2016 U.S. Dist. LEXIS 6722 at *3 (E.D. Cal. Jan. 19, 2016) (finding plaintiff’s “secured

                                  24   party creditor” theory to be “clearly frivolous,” warranting dismissal of Section 1983 complaint

                                  25   without leave to amend); Williams v. Scheingart, No. C 15-3013-MMC, 2015 WL 7351388, 2015

                                  26   U.S. Dist. LEXIS 157440, at *1 (N.D. Cal. Nov. 20, 2015) (dismissing habeas petition, without

                                  27   leave to amend, that sought release from custody, as well as monetary relief against various

                                  28   officials, on the ground that the state court in which plaintiff was convicted lacked jurisdiction
                                                                                          3
                                           Case 4:19-cv-01677-YGR Document 8 Filed 05/06/19 Page 4 of 4




                                   1   over plaintiff because he is a “sovereign citizen.”); Culpepper v. Biddle, No. CV 18-8826-JFW

                                   2   (GJS), 2018 U.S. Dist. LEXIS 187497, at *8, *11 (C.D. Cal. Nov. 1, 2018) (“Petitioner deems

                                   3   himself a ‘secured party creditor’ . . . [a]s a threshold matter, Petitioner’s sovereign citizen-type

                                   4   assertions are so patently frivolous and specious that little discussion about them is required. The

                                   5   Court rejects them summarily for the same reasons adduced and explicated in numerous other

                                   6   decisions.”); see also United States v. Benabe, 654 F.3d 753, 767 (7th Cir. 2011) (“Regardless of

                                   7   an individual’s claimed status of descent, be it as a ‘sovereign citizen,’ a ‘secured-party creditor,’

                                   8   or a ‘flesh-and-blood human being,’ that person is not beyond the jurisdiction of the courts.”);

                                   9   United States v. Schneider, 910 F.2d 1569, 1570 (7th Cir. 1990) (describing the “sovereign

                                  10   citizen” defense as having “no conceivable validity in American law”).

                                  11          Because the Defendant’s notice fails to state a legally cognizable basis for removal of the

                                  12   state criminal prosecution, and because granting leave to amend would be futile given that a
Northern District of California
 United States District Court




                                  13   proper basis could not be stated on amendment of the present set of allegations, the undersigned

                                  14   RECOMMENDS that the Notice (dkt. 1) be dismissed, and the action remanded to the Lake

                                  15   County Superior Court.

                                  16          Any party may file objections to this report and recommendation with the district court

                                  17   within fourteen (14) days after being served with a copy. See 28 U.S.C. § 636(b)(1)(B) & (C);

                                  18   Fed. R. Civ. P. 72(b); Civil Local Rule 72-3. Failure to file objections within the specified time

                                  19   may waive the right to appeal the district court’s order.

                                  20          IT IS SO ORDERED.

                                  21   Dated: May 6, 2019

                                  22

                                  23
                                                                                                      ROBERT M. ILLMAN
                                  24                                                                  United States Magistrate Judge
                                  25

                                  26
                                  27
                                  28
                                                                                          4
